Citation Nr: 1203870	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-46 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Mother, and Appellant's Sister


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980 and from February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2009, service treatment records were received that were not previously associated with the claims file.  Therefore, rather than determining whether new and material evidence has been submitted, the claim for service connection for degenerative disc disease of the lumbar spine will be reconsidered on the merits.  See 38 C.F.R. § 3.156(c) (2011).  The issue has been modified accordingly, as reflected on the cover page.

In September 2011, the Veteran, the Veteran's mother, and the Veteran's sister, testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The Board notes that additional VA treatment records dated through August 2011 have been associated with the claims file since the September 2010 statement of the case (SOC).  The Veteran has not submitted a waiver of his right to have the RO initially consider this additional evidence, such as in a supplemental SOC (SSOC).  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2011); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, as the claim is being remanded, the AOJ will have an opportunity to consider the evidence in the first instance.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  The Veteran contends that he injured his back in service while working with Nike-Hercules missiles.  The Veteran reports that he has had back problems since service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records reveal that the Veteran was treated in May 1980 for complaints of sharp pain in the back.  The Veteran was noted to have mild tenderness under the left scapula and was diagnosed with muscle strain.  Service treatment records reveal multiple complaints and treatments for shoulder and thoracic spine strain.  The Veteran was noted to complain of left lower back pain in June 1980.  

The claims file reveals that the Veteran filed a claim of entitlement to service connection for a back disorder shortly after separation from his first period of active service.

Post service the Veteran was noted to be diagnosed with mild degenerative disc disease of L5-S1 in June 2005.

At a hearing before the undersigned Veterans Law Judge the Veteran reported that he experienced back problems since service.  The Veteran's mother and sister testified that he had back problems immediately after returning from service.  The Board notes that the Veteran is competent to report on the onset and continuity of his current symptomatology and the Veteran's mother and sister are competent to report their observations of the Veteran.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

In a treatment note dated in September 2009 the Veteran was noted to have been denied Social Security Disability Insurance benefits.  However, the records regarding this denial of benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete Social Security Administration (SSA) record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

The Board notes that the Veteran has not been afforded a VA medical examination regarding the etiology of his low back disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the service treatment records reveal a complaint of low back pain in service, the Veteran has competently reported that he has had back problems since service, and the Veteran has been diagnosed with mild degenerative disc disease of L5-S1, the Board finds it necessary to afford the Veteran a VA medical examination regarding whether the Veteran's current low back disorder is etiologically related to his active service. 

Since the claims file is being returned it should be updated to include VA treatment records compiled since August 2011.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since August 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any low back disorder found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and the lay statements of record relating to the Veteran's low back disorder since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any low back disorder found to be present is related to or had its onset during service, and particularly, to his in service complaint of low back pain.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



